DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the transfer gate includes: a horizontal gate disposed over the photoelectric conversion element; and a vertical gate disposed on a side of the photoelectric conversion element to surround the photoelectric conversion element, wherein the entire floating diffusion (FD) region is disposed to overlap with the photoelectric 
conversion element”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the transfer gate includes: a horizontal gate disposed over the photoelectric conversion element; and a vertical gate disposed on a side of the photoelectric conversion element to surround the photoelectric conversion element, and wherein the photoelectric conversion element, the floating diffusion (FD) region, and the transfer gate are disposed in a pixel region and the floating diffusion (FD) region is disposed at a central region of the pixel region”, with combination of remaining features, as recited in claim 6.

The primary reason for the allowance of the claims is the inclusion of the limitation “a floating diffusion (FD) region disposed over the photoelectric conversion element and disposed to overlap with a central region of the photoelectric conversion element; and a transfer gate disposed to surround top and side surfaces of the photoelectric conversion element and surround side surfaces of the floating diffusion (FD) region”, with combination of remaining features, as recited in claim 12.

JUNG et al (US 2016/0013240 A1) discloses a pixel 100 of an image sensor includes a semiconductor substrate 110, a photoelectric conversion region 120, a floating diffusion region 130, a vertical transfer gate 140 and an impurity region 160. The pixel 100 may additionally include a gate insulation layer 170, a color filter 180 and a micro lens 190, and at least one transistor, such as a reset transistor, a drive transistor, a select transistor (Fig [1], Para [0033]).

However, JUNG fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 6 and 12.

Claims 2-5, 7-11 and 13-20 are allowed as those inherit the allowable subject matter from clams 1, 6 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898